DETAILED ACTION
Status of Application
Claims 52-82 remain pending; claims 78-82 are withdrawn from further consideration as being drawn to a nonelected species because as noted in the election of species (See Office action 12/16/2020 at p. 3), upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Claims 78-82 do not require the limitations of allowed claim 52.  Thus, claims 52-77 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Objections/Rejections
Claim Objections
The rejection of claim 53 is withdrawn in view of the amendments to the claim to make said independent and clarify remove the further comprising recitation.  
The objection to claims 52-53 and 56-59 are for having extraneous periods is withdrawn in view of the amendments to the claims.
The rejection of claims 67-77 rejected under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to claim 53 to recite operably linking the payload to the SRE, thus, said polynucleotide would encode both items.
The rejection of claims 52 and 54-77 rejected under 35 U.S.C. 112(a), written description, is withdrawn in view of the amendments to add that the destabilizing domain comprises the functional activity of ligand binding. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation of a composition comprising stimulus response element (SRE) and at least one payload operably linked thereto, wherein the SRE has a destabilizing domain (DD) comprising the catalytic domain of hPDE5, SEQ ID NO: 3 which is capable of ligand binding, and comprising a mutation at the amino acid position corresponding to amino acid R732 of SEQ ID NO: 1.  It is noted SEQ ID NO: 1 is the full-length hPDE5, whereas SEQ ID NO: 3 is just the catalytic domain of SEQ ID NO: 1.
Claims 56-59 recite wherein the DD further comprises a mutation in the amino acid positions of D764, Y612, F736 or H653 of SEQ ID NO: 1.  However, the DD is defined in claim 56 as SEQ ID NO: 3, and reference to the mutations made thus necessarily need to recite “corresponding to” in reference to SEQ ID NO: 1 (which is 

Conclusion
Claims 52-55, 60-77 are allowed.  Claims 56-59 are rejected but would be allowable once the 35 U.S.C. 112(b) rejection of record is remedied and no new issues are introduced upon amendment of said claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 August 2021